Lanzinger, J.,
dissenting.
{¶ 29} I would affirm the decision of the Board of Tax Appeals. The real issue is whether vacation of a previous decision — determination of value in a property valuation case filed under R.C. 5715.19 — must be certified to the interested parties before becoming effective. I believe the statute says yes.
{¶ 30} R.C. 5715.20(A) states: “Whenever a county board of revision renders a decision on a complaint filed under section 5715.19 of the Revised Code, it shall certify its action by certified mail to the person in %ohose name the property is listed or sought to be listed and to the complainant if the complainant is not the person in whose name the property is listed or sought to be listed. A person’s time to file an appeal under section 5717.01 of the Revised Code commences with the mailing of notice of the decision to that person as provided in this section. The tax commissioner’s time to file an appeal under section 5717.01 of the Revised Code commences with the last mailing to a person required to be mailed notice of the decision as provided in this division.” (Emphasis added.)
{¶ 31} The board’s vacation of a previous determination of value appears to me to be a “decision on a complaint.” Although the majority takes great pains to distinguish a decision to vacate a determination of value from other decisions, I am unconvinced that there is a distinction. R.C. 5715.20(A) plainly says that the county board of revision shall certify “a decision on a complaint” and does not say that the board shall certify only a “final decision on a complaint.”
{¶ 32} Furthermore, the majority opinion states at ¶ 21: “Nor do we discern any need to infer [the requirement of certification to the parties] to effectuate the intent of the statutes. The auditor as the secretary of the board will know that the board has vacated a determination and will not put a vacated determination into effect — indeed, the statutes provide that the auditor acts upon a determination of the board of revision when that body has separately certified its action to him. R.C. 5715.14.”
{¶ 33} In fact, R.C. 5715.14 provides no discretion for the auditor to fail to act when he or she has knowledge that the board has voted to vacate an earlier determination certified to the auditor. R.C. 5715.14 states: “The county board of revision shall certify its action to the county auditor, who shall correct the tax list and duplicate according to the deductions and additions ordered by the board in the manner provided by law for making corrections thereof. If the tax duplicate *226has been delivered to the county treasurer, the auditor shall certify such corrections to the treasurer, who shall enter such corrections on his tax duplicate.” (Emphasis added.)
Rich and Gillis Law Group, L.L.C., and Mark H. Gillis, for appellee Columbus City Schools Board of Education.
Wayne E. Petkovic, for appellant.
{¶ 34} In holding that “a board of revision succeeds in vacating a previously certified decision on a complaint when it votes to do so and the auditor notes the fact on the record of its proceedings,” ¶ 27, the majority opinion fails to follow a clear statute. Because R.C. 5715.20(A) provides that “a decision on a complaint” shall be certified to the interested parties to be effective, and the vacation of a previously certified decision is still a decision on a complaint, I would hold that the decision of the Board of Tax Appeals was correct. A vacating order does not constitute a completed act of the board of review until it is certified as a “decision letter” to the parties.
{¶ 35} I respectfully dissent.